                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                    SOUTHERN DIVISION

ARC CONTROLS,INC.


VERSUS
                                                          CASE NO. 1:19-cv-00391-LG-RHW

M/V NOR GOLIATH,IN REM,AND
GOLIATH OFFSHORE HOLDINGS,
PTE. LTD.


                           VERIFIED COMPLAINT IN INTERVENTION

        Pursuant to Local Rule E(3)(a),I intervening plaintiff, Candy Apple, L.L.C. ("Candy

Apple"), a limited liability company organized under the laws of State of Louisiana, by and

through its undersigned counsel, brings this Verified Intervening Complaint against the M/V

NOR GOLIATH, IMO Number 9396933, her engines, tackle, apparel, equipment,

appurtenances, etc., in rem (collectively, M/V NOR GOLIATH"), and Goliath Offshore

Holdings, Pte. Ltd., in personam ("Goliath") and avers as follows:




        'It does not appear that the motion for leave to intervene is required. L.A.R. E(3)(a) provides, in pertinent
part:

        [A]ny person with a claim against a vessel or property which has been arrested or attached may, as
        a matter of right, file an intervening complaint at any time before entry of an order scheduling the
        vessel or property for sale. The intervening party must also prepare and submit to the clerk a
        supplemental warrant for arrest or a supplemental process of attachment and garnishment.

        The clerk will file the intervening complaint and issue the supplemental process. The intervening
        party must deliver a copy of the intervening complaint and the original of the supplemental
        process to the United States Marshal, who will re-arrest or re-attach the vessel or property in the
        name of the intervening plaintiff.
                                                       1.

        This Court has jurisdiction pursuant to 28 U.S.C. §1333, 28 U.S.C. §1331 and 46 U.S.C.

§10313. This is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure, and Rule C of the Supplemental Rules for Certain Admiralty and

Maritime Claims. Venue is also proper in this district in accordance with 28 U.S.C. § 1391(b)(2)

and (d) and Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims.

                                                       2.

        Upon information and belief, defendant, Goliath Offshore Holdings, Pte. Ltd. was and is

now a Singaporean corporation with its principal place of business in Singapore.

                                                       3.

        Defendant in rem the M/V NOR GOLIATH is a Marshall Islands flagged vessel, which is

now and will be afloat upon the navigable waters of the United States and within the jurisdiction

of this Honorable Court, and which has previously (on information and belief) been arrested by

the United States Marshal pursuant to a warrant of arrest issued by this Court.

                                                       4.

        Operator Epic Applied Technologies, LLC and Epic Companies, LLC (collectively

"EPIC")2 and/or the owner or charterer of the M/V NOR GOLIATH or its authorized agent,

through broker Kilgore Marine Services, L.L.C.("Kilgore"), chartered Candy Apple's vessel, the

M/V CANDY APPLE, to transport fuel, crewmembers, and other materials to the M/V NOR

GOLIATH commencing in May 2019. Copies of invoices for transportation services totaling a

principal amount of $127,248 are attached in globo as Exhibit A.

          While Epic has filed for bankruptcy protections, per the Court's September 19, 2019 minute entry, it
appears that the debtor is not asserting rights to the vessel M/V NOR GOLIATH and that the automatic stay of 11
U.S.C. § 362 in no longer applicable so that this action can proceed against the vessel in rem.



                                                      2
                                                 5.

        In addition to the foregoing transportation services, Candy Apple's vessel M/V CANDY

APPLE incurred unreimbursed fuel expenses in the principal amount of $86,039.30 for fuel

provided to the M/V NOR GOLIATH. Such fuel was provided by Dan Bunkering (America),

Inc.("DAN"). DAN has asserted a maritime lien against the M/V CANDY APPLE and filed a

suit against the M/V CANDY APPLE, in rem, and Candy Apple, in personam, seeking

collection of the aforesaid fuel charges in the matter entitled Dan Bunkering (America), Inc. v.

CANDY APPLE in rem, et al., bearing Civil Action No. 19-00943, in the U.S. District Court for

the Western District of Louisiana. Candy Apple and M/V CANDY APPLE are entitled to

receive payment of the principal amount of $86,039.30 by M/V NOR GOLIATH for such fuel

expenses and any other fees and costs awarded to DAN.

                                                 6.

        Candy Apple reserves the right to amend and supplement its claims to include additional

ongoing and accrued unpaid invoiced amounts.

                                                 7.

        The pre-arrest fuel and transportation services provided by Candy Apple to the MN

NOR GOLIATH were necessary for the operations of the M/V NOR GOLIATH,and have a total

 value in the principal amount of $213,287.30 and in the further amounts of additional invoices

that have been, or may become issued, for services rendered to the M/V NOR GOLIATH

(exclusive of interest, costs, and attorney's fees), none of which has been paid, despite amicable

 demand.




                                                3
                                                  8.

       The operator, owner, and/or charterer of the M/V NOR GOLIATH or its/their authorized

agent has/have failed to make payments to Candy Apple for such fuel and transportation

services.

                                                  9.

       As shown by the attached Verifying Declaration, the foregoing allegations are true and

correct and within the admiralty jurisdiction of this Court.

                                                  10.

       Pursuant to the general maritime law and the Federal Commercial Instruments and

Maritime Lien Act (46 U.S.C. §31341 et seq.), Candy Apple has one or more maritime liens

against the M/V NOR GOLIATH totaling $213,287.30 plus additional ongoing and accruing

amounts due, pre-judgment and post-judgment interest, costs, attorney's fees, and collection

expenses.

                                                  11.

       Pursuant to Rule C of the Supplemental Rules of Certain Admiralty and Maritime

Claims, Candy Apple is entitled to recognition of its maritime liens against the M/V NOR

GOLIATH, which is currently arrested pursuant to the Court's issuance of a warrant of arrest in

this matter on July 12, 2019(R. Doc. 5); and is likewise entitled to intervene herein in rem and in

personam (pursuant to Rule 24 of the Federal Rules of Civil Procedure); and seeks a judgment

enforcing its maritime liens against the M/V NOR GOLIATH in preference and priority over all

other claimants.

        WHEREFORE, Candy Apple prays:




                                                 4
        1.     That this Court enter a judgment in personam in favor of Candy Apple and

against Goliath in the principal amount of $213,287.30, together with pre-judgment and post-

judgment interest, expenses, attorney's fees and costs;

       2.      That process in due form of law according to the rules and practices of this Court,

in causes of admiralty and maritime jurisdiction, may issue against the M/V NOR GOLIATH,

IMO Number 9396933, her engines, tackle, apparel, equipment, appurtenances, etc., in rem, and

that all persons having or claiming an interest therein may cited to appear and answer, the

matters aforesaid;

       3.      That this Court enter a judgment in rem in favor of Candy Apple in the principal

amount of $213,287.30, together with pre-judgment and post-judgment interest and costs, and

that the M/V NOR GOLIATH, her engines, tackle, apparel, equipment, appurtenances, etc., in

rem, be condemned and sold to satisfy said judgment;

       4.      For any and all other general and equitable relief to which it may be entitled.

        This the 30th day of September, 2019.




                                                 5
                                              Respectfully submitted,

                                              BAKER,DONELSON,BEARMAN
                                              CALDWELL & BERKOWITZ,P.C.

                                              By:     /s/Samuel D. Gregory
                                                      SAMUEL D. GREGORY
                                                      Alan W. Smith(MS Bar No.10345)
                                                      asmith@bakerdonelson.com
                                                      Samuel D. Gregory(MS Bar No. 104563)
                                                      sdgregoryAbakerdonelson.com
                                                      BAKER,DONELSON,BEARMAN,
                                                      CALDWELL & BERKOWITZ,PC
                                                      MAILING: Post Office Box 14167
                                                      Jackson, Mississippi 39236-4167
                                                      PHYSICAL: One Eastover Center
                                                      100 Vision Drive, Suite 400
                                                      Jackson, Mississippi 39211
                                                      Telephone: (601) 351-2400

                                              ATTORNEYS FOR CANDY APPLE,LLC


                                 CERTIFICATE OF SERVICE

       I, Samuel D. Gregory, do hereby certify that on this day the foregoing document was

entered into the court's electronic filing system and served on all counsel of record.

       This the 30th day of September, 2019.

                                                     /s/Samuel D. Gregory
                                                     SAMUEL D. GREGORY




                                                 6
                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                       SOUTHERN DIVISION

ARC CONTROLS,INC.


VERSUS
                                                    CASE NO. 1:19-cv-00391-LG-RHW

M/V NOR GOLIATH,IN REM,AND
GOLIATH OFFSHORE HOLDINGS,
PTE.LTD.


                              DECLARATION OF KENNETH I. NELKIN

         According to the provisions of 28 U.S.C. §1746 and in lieu of an affidavit, Kenneth I.

Nelkin, submits the following declaration:

         1.        I am over 18 years ofage and competent to give testimony in this matter.

         2.        I have personal knowledge of all facts and circumstances in this Declaration.

         3.        I am currently, and was at all times pertinent to this matter, the Manager of Candy

Apple, LLC("Candy Apple").

         4.        In my capacity as Manager of Candy Apple, I am familiar with the circumstances

giving rise to the maritime lien in favor of Candy Apple (described further length in Candy

Apple's Complaint in Intervention), and am familiar with the history of Candy Apple's prior

attempts to collect on the debt giving rise to the maritime lien.

         5.        In particular, I am familiar with the charter transportation services provided to

Epic Applied Technologies, LLC and/or Epic Companies, LLC (collectively, "EPIC") as

operator of the MN NOR GOLIATH and/or Goliath Offshore Holdings, Pte. Ltd., as owner of




4842-3381-9553v1

2900028-000010 09/27/2019
the M/V NOR GOLIATH, through broker Kilgore Marine Services, L.L.C., for which invoices

were sent to EPIC through Kilgore in the collective principal amount of $127,248.

        6.         I am also familiar with the unreimbursed fuel expenses that Candy Apple's vessel

M/V CANDY APPLE incurred in the principal amount $86,039.30 for fuel provided to the MN

NOR GOLIATH. The fuel was provided by Dan Bunkering (America), Inc. ("DAN"). DAN

has asserted a maritime lien against the M/V CANDY APPLE and filed a suit against the MN

CANDY APPLE, in rein, and Candy Apple, in personam, seeking collection of the aforesaid Nei

charges in the matter entitled Dan Bunkering (America), Inc, v. CANDY APPLE in rem, el al.,

bearing Civil Action No. 19-00943, in the U.S. District Court for the Western District             or
Louisiana.

          7.       The pre-arrest fuel and transportation services provided by the Candy Apple to the

M/V NOR GOLIATH were necessary for the operations of the M/V NOR GOLIATH and have a

total value in the principal amount of $213,287.30. None of this amount has been paid, despite

amicable demand.

          8.       As a result, as per the advice of Candy Apple's counsel in this matter, Candy

Apple has a valid maritime lien for the provision or necessaries (fuel and transportation services)

to the M/V NOR GOLIATH pursuant to 46 U.S.C. § 31342.

          9.       1 declare under penalty of perjury that the foregoing is true and correct, executed

on this /1 day of September, 2019.

                                                                Kenneth I. Nelkin




4842.3381-9553v1

2900028.000010 09/27/2019
